 





Prepared by without the benefit

of a title examination and return to:

James D. Gibson, Esquire

1800 Second Street, Suite 717

Sarasota FL 34236

 

Warranty

Deed

(In Lieu of Foreclosure)





 

This Warranty Deed made this 27th day of April, 2018, between 1333 Vista Drive,
LLC, a Florida limited liability company, whose post office address is 13000 SW
61st. Ave, Miami, FL 33156, Grantor, and Shepherd’s Finance, LLC, a Delaware
limited liability company registered to do business in the state of Florida,
whose post office address is 12627 San Jose Blvd., Ste. 203, Jacksonville, FL
32223, Grantee:

 

(Whenever used herein the terms “Grantor” and “Grantee” include all the parties
to this instrument and the heirs, legal representatives, and assigns of
individuals, and the successors and assigns of corporations, trusts and
trustees)

 

WITNESSETH, that said Grantor, for and in consideration of the sum of TEN AND
NO/100 DOLLARS ($10.00) and other good and valuable considerations to said
Grantor in hand paid by said Grantee, the receipt whereof is hereby
acknowledged, has granted, bargained, and sold to the said grantee, and
Grantee’s heirs and assigns forever, the following described land, situate,
lying and being in Sarasota County, Florida to-wit:

 

See attached Exhibit “A” legal description

 

Subject to taxes for 2018, and subsequent years; covenants, conditions,
declarations, restrictions, easements, reservations and limitations of record,
if any.

 

TOGETHER with all the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining.

 

TO HAVE AND TO HOLD, the same in fee simple forever.

 

This Indenture is being executed and delivered by Grantor and accepted by
Grantee, in lieu of foreclosure of that certain Mortgage dated February 19,
2016, and filed and recorded in Official Records Instrument No. 2016022157, of
the Public Records of Sarasota County, Florida (the “Mortgage”). The Mortgage
was given by Lex Partners II, LLC (“Lex”) to secure a certain Note by Lex in
favor of Grantee, dated February 19, 2016, in the original principal amount of
$3,600,000.00 (the “Note”). It is further agreed by the parties (by their
delivery and acceptance of this Indenture) that this is an absolute conveyance
to Grantee of any and all right, title, and interest in the Property given for
full and adequate consideration including specifically, but without limitation,
any equity or rights of redemption of Grantor in the Property, and that
possession of the Property has been surrendered to Grantee, and this Indenture
is not given or intended as security or additional security or collateral of any
kind whatsoever for the Note or otherwise.

 

 Page 1 of 3 

 

 

It is the express intent of both Grantor and Grantee herein (by their delivery
and acceptance of this Indenture) that the legal estate acquired by Grantee
pursuant to the conveyance by this Indenture shall not be merged with the
equitable estate in the Property owned by Grantee herein by virtue of the
Mortgage, and that all of the liens and security interests evidencing or
securing payment of the Note shall remain valid and in full force and effect
unless and until released by Grantee, it being the intention of the parties that
there shall be no merger of any of said liens with the title or other interest
of Grantee by virtue of this conveyance, and the parties provide that each such
interest in the liens on one hand and the title on the other shall be and remain
at all times separate and distinct. It if further understood and agreed (by
delivery and acceptance of this Indenture) that the conveyance of the Property
is an absolute conveyance of title given for full and adequate consideration
provided that the acceptance by Grantee of this deed shall constitute Grantee’s
agreement to the release of Grantor from all personal liability of Grantor for
sums owing under the Note and Mortgage.

 

And the Grantor hereby covenants with said Grantee that the Grantor is lawfully
seized of said land in fee simple; that the Grantor has good right and lawful
authority to sell and convey said land; that the Grantor hereby fully warrants
the title to said land and will defend the same against the lawful claims of all
persons whomsoever; and that said land is free of all encumbrances, except taxes
accruing subsequent to December 31, 2015.

 

For valuable consideration received Grantor does forever release and discharge
Grantee and her successors and assigns, from any and all liabilities, duties,
obligations, claims, demands and causes of action whatsoever, now existing or
hereafter arising out of, or in any way related to, the Property, the Note or
the Mortgage.

 

IN WITNESS WHEREOF, grantor has hereunto set grantor’s hand and seal the day and
year first above written.

 

Signed, sealed and delivered in our presence:   1333 Vista Drive, LLC, a Florida
limited liability company           /s/ James Phillips   By /s/ Dennis J.
Nickerson Print Name: James Phillips   Print Name: Dennis J. Nickerson   Manager
            /s/ Marcelle Pereira Leonardo       Print Name Marcelle Pereira
Leonardo      

 

The foregoing instrument was acknowledged before me by as Manager (insert title)
of 1333 Vista Drive, LLC, on behalf of said company, this 27th day of April,
2018 who is personally known to me or who has produced Passport/ID as
identification.



 

 

/s/ Jennifer Denhard

  Print Name: Jennifer L. Denhard       Commission Number: ________________    
  My Commission Expires:

 

 Page 2 of 3 

 

 

Exhibit “A”

 

Lot 136, HARBOR ACRES, SECTION 2, according to the map or plat thereof as
recorded in Plat Book 4, Page 63, Public Records of Sarasota County, Florida.

 

 Page 3 of 3 

 

 

